Bunn, J.
Action to recover damages for injuries to a race horse while being transported from New Ulm to Mankato over defendant’s railroad. Plaintiff had a verdict for $400, and defendant appealed from an order denying its motion for a new trial.
The questions here aré as to the sufficiency of the evidence to sustain the verdict as to defendant’s negligence and as to the amount of the damages, and whether there was any reversible error in the rulings on the admission of evidence or in the charge.
1. The evidence was sufficient, in our opinion, to justify the jury in finding that the injuries were the result of negligence on the part of defendant’s servants in backing an engine against the car in which the mare was standing with sufficient force to throw her down.
2. The evidence warranted a finding that the mare, before the injuries complained of, had reached a speed record of 2:20 after two months’ training, and that she was worth from $1,000 to $1,200 as a race horse, and that the injuries rendered her worthless for racing purposes. Admittedly her value for other than racing purposes did not exceed $300. The conclusion of the jury that $400 was fair compensation to plaintiff for the injuries to the mare was justified by the evidence.
3. Error is assigned in overruling defendant’s objection to a question asking an expert witness what the value of the mare would be if she developed a speed of 2:10, there being evidence that she had shown “possibilities to train to be a 2:10 pacer.” The answer of the witness was that she would be worth $2,000 if she could race at 2:10. If this was error, which we do not decide, it was clearly error *364without prejudice. It is plain, from the amount of the verdict, that this evidence did not affect the result.
4. The instructions assigned as error all relate to the contract of shipment, which provided a limitation of $100 on the value of each horse shipped. We think that the evidence brought the case within the rules applied in O’Malley v. Great Northern Ry. Co. 86 Minn. 380, 90 N. W. 974, Cole v. Minneapolis, St. P. & S. Ste. Marie Ry. Co. 117 Minn. 33, 134 N. W. 296, and O’Connor v. Great Northern Ry. Co. supra, page 223, 136 N. W. 743, and that the instructions were correct.
Order affirmed.